NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 04 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

RICARDO ARTURO QUELE-                            Nos. 09-72768 and 11-72430
NAVARRO,
                                                 Agency No. A094-798-550
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted November 5, 2013
                    Submission Withdrawn November 5, 2013
                         Resubmitted January 9, 2014
                           San Francisco, California

Before: TASHIMA, W. FLETCHER, and NGUYEN, Circuit Judges.

       Petitioner Ricardo Arturo Quele-Navarro appeals the Board of Immigration

Appeals’ (“BIA”) (1) dismissal of his appeal from the immigration judge’s denial

of his asylum, withholding of relief, and Convention Against Torture (“CAT”)

claims; and (2) denial of his motion to reopen with the BIA.

       Since the BIA denied petitioner’s claims, the law governing the “particular

social group” analysis has changed. See, e.g., Henriquez-Rivas v. Holder, 707 F.3d

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
1081 (9th Cir. 2013) (en banc); Matter of W-G-R-, 26 I. & N. Dec. 208 (B.I.A.

2014); Matter of M-E-V-G-, 26 I. & N. Dec. 227 (B.I.A. 2014). We therefore

remand to the BIA to consider the effects, if any, of these recent decisions on the

merits of petitioner’s claims for relief based on membership in a particular social

group.

      The BIA’s other conclusions are supported by substantial evidence. We

agree with the BIA’s determination that petitioner’s claim of persecution based on

his political opinion or imputed political opinion is foreclosed by our precedents.

See, e.g., Soriano v. Holder, 569 F.3d 1162, 1164 (9th Cir. 2009), overruled on

other grounds by Henriquez-Rivas, 707 F.3d at 1093-94. We also agree with the

BIA’s denial of petitioner’s CAT claim, as its determination that petitioner did not

meet his burden of demonstrating that he was more likely than not to be tortured

upon returning to El Salvador was supported by substantial evidence.

      In light of our decision to remand to the BIA, we do not reach petitioner’s

claim that the BIA erred in denying his motion to reopen based on new evidence.

      PETITION FOR REVIEW GRANTED.




                                         -2-